Citation Nr: 0626056	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  04-16 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than August 4, 
1997 for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1970 to January 1972, including service in 
Vietnam.

In a May 2000 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington 
granted the veteran's claim of entitlement to service 
connection for PTSD.  A 50 percent disability rating was 
assigned, effective August 4, 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 RO rating decision, 
which, in part, denied entitlement to service connection for 
Hepatitis C and entitlement to an earlier effective date for 
the grant of service connection for PTSD.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Seattle RO in November 2005.  The transcript of the hearing 
is associated with the veteran's VA claims folder.

The issue of entitlement to service connection for Hepatitis 
C is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.

Issues not on appeal

In a statement attached to his May 2004 substantive appeal, 
the veteran contended that inappropriate treatment he 
received from VAMC physicians caused a heart attack, diabetes 
mellitus and Hepatitis C.  It appears that the veteran is 
attempting to file a claim of entitlement to compensation 
under 38 U.S.C. § 1151.  That matter issue has not yet been 
addressed by the RO, and is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].  

In a November 2005 rating decision, the RO denied the 
veteran's claims of entitlement to an increased disability 
rating for service-connected allergic bronchitis and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
A subsequent March 2006 rating decision continued the prior 
denial of entitlement to TDIU.  To the Board's knowledge, the 
veteran did not initiate an appeal as to either issue, and 
those issues are therefore not currently before the Board.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for PTSD in May 1990.  The veteran's 
notice of disagreement was received at the RO on May 23, 
1990.  A SOC was issued July 16, 1990.  The veteran did not 
perfect an appeal of the May 1990 rating decision by 
submitting a timely substantive appeal.

2.  The veteran filed to reopen his previously-denied claim 
of entitlement to service connection for PTSD in May 1993.  
In a January 1994 decision, the RO denied the veteran's claim 
of entitlement to service connection for PTSD.  The veteran 
was sent a letter dated February 11, 1994 informing him of 
that decision and of his appellate rights.  He did not appeal 
that decision.

3.  A claim by the veteran to reopen the previously-denied 
claim of entitlement to service connection for PTSD was 
received on August 4, 1997.



CONCLUSIONS OF LAW

1.  The May 1990 and February 1994 RO decisions are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2005).

2.  The criteria for an effective date earlier than August 4, 
1997 for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.155, 3.157, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an effective date earlier than August 4, 
1997 for the grant of service connection for post traumatic 
stress disorder (PTSD).

The veteran seeks an earlier effective date for the grant of 
service connection for PTSD.  [As is discussed elsewhere in 
this decision, Board action on the remaining issue on appeal, 
entitlement to service connection for Hepatitis C, will be 
deferred pending additional evidentiary development.]  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then will then 
render a decision on the issue of entitlement to an effective 
date earlier than August 4, 1997 for the grant of service 
connection for PTSD. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim in a letter dated May 27, 
2003, whereby the veteran was advised of the provisions of 
the VCAA.   Moreover, pursuant to the Court's very recent 
holding in  Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006), the veteran was provided notice as to 
effective date in a letter from the RO dated April 20, 2006.  
The April 2006 letter instructed the veteran that effective 
date determinations are based upon "when we receive a 
claim."  The veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the veteran may not have submitted and reports of treatment 
while attending training in the Guard or Reserve.  All of the 
other Dingess elements are irrelevant to his case.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  In any event, as 
explained below, the outcome of the veteran's appeal as to 
this earlier effective date issue hinges on evidence which is 
already in the file.  The veteran has not indicated there is 
any outstanding evidence relevant to this claim.  No amount 
of additional evidentiary development would change the 
outcome of this case; therefore the Board finds the VCAA's 
duty to assist is inapplicable to this case.  See Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

As was alluded to above, the outcome of this earlier 
effective date claim rests with evidence which is already in 
the claims folder, which will be discussed below.  


In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran has been accorded ample 
opportunity to present evidence and argument on this matter.  
As noted in the Introduction, the veteran testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge at the Seattle RO in November 2005.

In short, the Board believes that this issue was properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.

Pertinent law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim reopened after 
final adjudication for compensation benefits shall be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2005).

Applicable law and VA regulations provide that the effective 
date for an award of service connection established on the 
basis of new and material evidence "received after final 
disallowance" or on the basis of a "reopened claim" under 
38 C.F.R. 
§ 3.157, as in this case, shall be the date of receipt of the 
reopened claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(q)(1)(ii) and (r) (2005).

Finality

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).  The 
decision does not become final, however, unless the veteran 
is notified of the decision.  See Hauck v. Brown, 6 Vet. App. 
518 (1994), 38 C.F.R. § 3.103(a) (2005).


Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 
3.151(a) (2005).  The term "claim" or "application" means 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2005).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2005).

Factual background

The Board believes that the presentation of a chronological 
background will 
aid in the understanding of this issue.  

The veteran's original claim of entitlement to service 
connection for PTSD was at the Seattle RO in January 1995.  
The RO sent the veteran a letter dated February 22, 1985 
asking for various information from the veteran, which he did 
not provided.  In a letter dated May 15, 1986, the RO again 
asked for the previously requested information.  The RO 
informed the veteran that no further action could be taken 
until he furnished the requested information.  He did not 
respond to the letter.   

In January 1990, the veteran again filed  a claim of 
entitlement to service connection for PTSD.  In a May 1990 
decision, the RO denied the veteran's claim of entitlement to 
service connection for PTSD.  The veteran was sent a letter 
dated May 10, 1990 informing him of that decision and of his 
appellate rights.  The veteran initiated an appeal of that 
decision by filing a notice of disagreement in May 1990.  A 
statement of the case was issued on July 16, 1990.  The 
veteran did not perfect an appeal of that decision with the 
submission of a timely substantive appeal.  See 38 U.S.C.A. 
§ 7105; ; 38 C.F.R. § 20.302.  

The veteran filed to reopen his previously-denied claim of 
entitlement to service connection for PTSD in May 1993.  In a 
January 1994 decision, the RO denied claim.  On February 11, 
1994, the veteran was informed of that decision  and received 
a copy thereof, as well as information concerning his appeal 
rights.  He did not disagree with that decision.

In a statement received by the RO on August 4, 1997, the 
veteran requested that his claim for service connection for 
PTSD be reopened.  Service connection for PTSD was 
subsequently granted, and a 50 percent disability rating was 
assigned, effective August 4, 1997.  The veteran has appealed 
the effective date. 

Analysis

The most recent unappealed and therefore final denial of 
service connection for PTSD was in January 1994.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2005).  The record reflects that following the January 29, 
1994 RO rating decision, a reopened claim for service 
connection for PTSD was received on August 4, 1997.  The RO 
has established service connection from August 4, 1997, based 
on the veteran's correspondence of that date asking to reopen 
his claim.  See 38 C.F.R. §§ 3.155, 3.400(r) (2005).

The Board's inquiry is thus limited to identifying whether a 
request to reopen the previously-denied claim of entitlement 
to service connection for PTSD was filed after January 27, 
1994, the date of the last final RO decision as to the issue 
of the veteran's entitlement to service connection for PTSD, 
but before the current effective date of the award in 
question, August 4, 1997.  See Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  

After a careful review of the record, the Board has not 
identified any communication or medical report which could be 
reasonably interpreted as a claim to reopen his previously-
denied claim of entitlement to service connection for PTSD 
after January 1994 and prior to the August 4, 1997 informal 
claim.  The only correspondence from the veteran to the RO 
during this time period concerned an unrelated issue of 
entitlement to vocational rehabilitation benefits, as well as 
a query concerning the status of his monetary award based on 
the grant of an increased disability rating for service-
connected allergic bronchitis.  This correspondence cannot be 
by any stretch of the imagination be construed as an attempt 
to reopen his previously denied claim of entitlement to 
service connection for PTSD.  Although statements from 
claimants must be liberally construed, see EF v. Derwinski, 1 
Vet. App. 324, 326 (1991), the Board is not required to 
conjure up issues that were not raised by the appellant.  See 
Brannon v. West, 12 Vet. App. 32 (1998).  The veteran himself 
has not identified any earlier filed claim to reopen.

The claims folder contains VA outpatient records dated 
between February 11, 1994 and August 4, 1997, including the 
report of the veteran's hospitalization in June 1996.  Though 
these records note that the veteran had PTSD, none of them 
demonstrate his intent to file a claim for benefits from VA.  
The Board also reviewed the veteran's Social Security 
records.  There is one record dated in 1995 in which the 
veteran mentions taking medication for PTSD.  The most 
liberal reading of this statement, however, does not indicate 
any intent on the part of the veteran to file a claim for 
service connection for PTSD.  See 38 C.F.R. § 3.155 (2005); 
see also Dunson v. Brown, 4 Vet. App. 327, 330 (1993) [a 
claim must identify the benefit sought].  
    
Thus, the earliest effective date available by law is August 
4, 1997, the date of the veteran's claim to reopen his 
previously-denied claim of entitlement to service connection 
for PTSD.  That date is in fact the effective date which has 
been assigned by the RO.

In summary, based upon a complete review of the evidence on 
file, and for reasons and bases expressed above, the Board 
finds that the currently assigned effective date of August 4, 
1997 is the earliest effective date assignable for service 
connection for PTSD as a matter of law.  See 38 U.S.C.A. § 
5110 (West 2002); 
38 C.F.R. § 3.400 (2005).  The benefit sought on appeal is 
accordingly denied.

Additional comments

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he contends that it is unfair to 
deny an earlier effective date for the grant of service 
connection for PTSD because his psychiatric disability was 
misdiagnosed over the years.  Setting aside whether this is 
in fact a correct assertion, the Board is bound by the law 
and is without authority to grant benefits on an equitable 
basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided 
this case based on its application of this law to the 
pertinent facts.

The veteran has expressed dissatisfaction with prior rating 
decisions of record, including the RO's May 1990 decision.  
The Board does not view the veteran's contentions as being 
sufficient to raise a claim of clear and unmistakable error 
(CUE) in the May 1990 RO decision.  Any claim of CUE must be 
pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 
(2000), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 
(Fed. Cir. 2002).   If the veteran in fact wishes to file a 
specific CUE claim as to the May 10, 1990 RO decision or any 
other RO decision, he and his representative are referred to 
38 C.F.R. § 3.105(a) (2005). 


ORDER

Entitlement to an effective date earlier than August 4, 1997 
for the grant of service connection for PTSD is denied.




REMAND

2.  Entitlement to service connection for Hepatitis C.

The veteran contends that he has Hepatitis C which is a 
result of vaccinations administered in service.  See the 
April 2006 hearing transcript, page 4.  After having 
carefully considered the matter, and for reasons expressed 
immediately below, the Board believes that this issue must be 
remanded for further evidentiary development.  

In order to establish service connection for a claimed 
disability, there must be 
(1) medical evidence of a current disability; (2) evidence of 
in-service disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The RO denied the veteran's claim based on the fact that no 
current diagnosis of Hepatitis C was of record.  Review of 
the claims folder shows a diagnosis of Hepatitis C in June 
1996 VA hospitalization report, thus arguably satisfying 
Hickson element (1).  Additionally, the veteran's service 
medical records indicate he was immunized and also submitted 
to blood testing for allergies, thus potentially satisfying 
Hickson element (2).  

In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) the 
Court held that where there is evidence of record satisfying 
the first two requirements for service connection (current 
disability and in-service injury), but no competent medical 
evidence addressing the third requirement (a nexus between 
the current disability and active service), VA must obtain a 
medical nexus opinion.

In this case, none of the medical records currently 
associated with the veteran's VA claims folder offer an 
opinion as to a possible causal relationship between the 
veteran's Hepatitis C and any incident of service, including 
his in-service vaccinations.  There is also of record 
reference to other risk factors, including self-reported IV 
drug abuse and intranasal cocaine use.  Therefore, the Board 
finds that, pursuant to Charles, a VA nexus opinion is 
necessary. 

In a VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, 
June 29, 2004), it was noted that a rating decision had been 
issued that was apparently based a statement incorrectly 
ascribed to a VA physician to the effect that persons who 
were inoculated with a jet injector were at risk of having 
hepatitis C.  The Fast Letter then identified "key points" 
that included the fact that hepatitis C is spread primarily 
by contact with blood and blood products, with the highest 
prevalence of hepatitis C infection among those with 
repeated, direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous drug users, recipients of blood 
transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 
1987). 

The Fast Letter indicates, in its Conclusion section, that 
the large majority of hepatitis C infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use.  The Fast 
letter also noted that transmission of hepatitis C virus with 
air gun injections was "biologically plausible," 
notwithstanding the lack of any scientific evidence so 
documenting.  It noted that it was "essential" that the 
report upon which the determination of service connection is 
made includes a full discussion of all modes of transmission, 
and a rationale as to why the examiner believes the air gun 
was the source of the veteran's hepatitis C.

As was noted in the Introduction above, the veteran has 
recently raised the claim of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 which concerns, in part, 
Hepatitis C.  The Board observes that the issue of 
entitlement to service connection for Hepatitis C is 
intertwined with any § 1151 claim involving Hepatitis C which 
may be developed.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) [the prohibition against the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other in the 
prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation].  

Accordingly, this issue must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  The veteran should be contacted 
through his representative and asked to 
clarify what issues he is currently 
claiming, with particular reference to 
any claim under 38 U.S.C. § 1151 for 
Hepatitis C.  VBA's development of the 
currently appealed claim of entitlement 
to service connection for Hepatitis C 
should be informed by the veteran's 
response. 

2.  The veteran's VA claims folder 
should be referred to a physician with 
appropriate expertise.  The physician 
should review the veteran's claims 
folder and render an opinion, in light 
of the veteran's entire medical 
history, as to whether Hepatitis C 
currently exists and if so the 
relationship, if any, between Hepatitis 
C and the veteran's military service.  
The reviewing physician should be 
informed by VA Fast Letter 04-13, (June 
29, 2004), which has been described by 
the Board above.  

If the reviewing physician deems it to 
be necessary, physical examination 
and/or diagnostic testing of the 
veteran may be undertaken.  A copy of 
the opinion should be associated with 
the veteran's VA claims folder.  

3.  VBA should then readjudicate the 
veteran's claim of entitlement to 
service connection for Hepatitis C.  
If the veteran's claim for entitlement 
to service connection for Hepatitis C 
remains denied, VBA should provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


